Norton, J.
This cause was tried in the circuit court of St. Louis county, where plaintiffs obtained judgment for the sum of $4,078, which, on appeal to the St. Louis court of appeals, was affirmed, from which latter judgment defendant has appealed to this court. The 5th Mo. App. Rep. 881, contains a report of the case, wherein the facts upon which plaintiffs base their right of recovery are clearly stated and the grounds relied upon by defendant for a reversal of the judgment are fully considered; and after an examination of the points made here by defendant’s counsel, (which are the same as those that were made before the court of appeals,) and the authorities bearing upon them, we are satisfied of the correctness of‘the conclusion reached by that court, and with the reasons there given in support of it. Judgment affirmed-